Citation Nr: 0726619	
Decision Date: 08/24/07    Archive Date: 08/29/07

DOCKET NO.  06-13 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right eye injury.

2.  Entitlement to a compensable initial evaluation for 
scars, residuals of lacerations of the scalp.

3.  Entitlement to a compensable initial evaluation for a 
scar, residual of a laceration of the left knee.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from October 1961 to October 
1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of June 2005, which denied service connection for residuals 
of a right eye injury, and granted service connection for 
scars, residuals of lacerations of the scalp and left knee; 
the veteran appealed the noncompensable ratings assigned for 
these disabilities, as well as the denial of service 
connection for residuals of a right eye injury.  

In his November 2005 notice of disagreement, clarified that 
he was not claiming service connection for a right knee 
injury, but, rather, a left knee injury.  In April 2006, 
service connection for chronic left knee strain was granted, 
and assigned a 10 percent rating.  Therefore, that issue was 
resolved.  

In April 2007, the veteran appeared at a hearing held at the 
RO before the undersigned (i.e., Travel Board hearing).

The issue of service connection for residuals of a right eye 
injury is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.






FINDINGS OF FACT

1.  In a June 2005 rating decision, the RO granted service 
connection for scars, residuals of lacerations of the scalp 
and of the left knee, and assigned noncompensable ratings for 
the disabilities.    

2.  The veteran perfected an appeal as to the assignment of 
noncompensable ratings for scars of the scalp and left knee.  

3.  In testimony at his Travel Board hearing before the 
undersigned in April 2007, the veteran withdrew his appeal 
for initial compensable ratings for scars of the scalp and 
left knee.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal as to the 
issues of entitlement to a compensable initial evaluation for 
scars, residuals of lacerations of the scalp, and for a scar, 
residual of a laceration of the left knee, by the appellant 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the June 2005 rating decision on appeal, the RO, in 
pertinent part, granted service connection for scars, 
residuals of lacerations of the scalp, and of the left knee, 
but assigned noncompensable ratings.  The veteran appealed 
the noncompensable ratings assigned for the scars of the 
scalp and left knee.  In his timely substantive appeal, he 
requested a Board hearing.  

At his Travel Board hearing in April 2007, the veteran 
withdrew the issues of entitlement to compensable initial 
evaluations for scars of the scalp and left knee.  See Tomlin 
v. Brown, 5 Vet. App. 355 (1993).  Under 38 U.S.C.A. § 7105, 
the Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  An appeal may be withdrawn at any time before the 
Board promulgates a decision.  38 C.F.R. §§ 20.204(b)(3); 
20.1100 (2006).  Withdrawal may be made on the record at a 
hearing, or in writing, by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204 (2006).  The 
appellant has withdrawn the appeal of the issues of 
entitlement to compensable initial ratings for scars of the 
scalp of left knee, residuals of lacerations, and, hence, 
there remain no allegations of errors of fact or law for 
appellate consideration as to those issues.  Accordingly, the 
Board does not have jurisdiction to review the appeal as to 
those issues, and the appeal as to those issues is dismissed.


ORDER

The appeal of the issue of entitlement to a compensable 
initial evaluation for scars, residuals of lacerations of the 
scalp, is dismissed.

The appeal of the issue of entitlement to a compensable 
initial evaluation for a scar, residual of a laceration of 
the left knee, is dismissed.  


REMAND

As to the remaining issue of entitlement to service 
connection for residuals of a right eye injury, the Board 
finds that additional assistance is required to comply with 
the Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2006).  

Service medical records show that the sustained multiple 
lacerations in a jeep accident in December 1963, including to 
the right eyelid.  Examination of the right eye itself was 
negative.  Examination with fluorescein was negative.  No 
other findings or complaints pertaining to the right eye were 
noted.  He did not complain of any eye problems on the 
discharge examination in July 1964.  (Although he reported 
frequent frontal headaches, service connection has already 
been granted for headaches, as a residual of a head injury, 
rated 10 percent disabling.)  

The veteran contends that ever since the in-service injury, 
he has suffered from pain and tenderness in the right eye 
socket area.  He also feels that the injury may have caused 
some sort of sinus problem, as ever since the injury, he has 
frequently had an "echo" when he breathes.  He also 
contends that the laceration has caused his eyelid to block 
some of his vision in that eye.  In view of the medical 
evidence of a motor vehicle accident with a laceration to the 
eyelid in service, and the veteran's statements of pain since 
then, he must be afforded an examination, which includes a 
claims file review by the examiner.  See Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, 
20 Vet. App. 79 (2006); Charles v. Principi, 16 Vet.App. 370, 
374-75 (2002); 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  

In addition, on remand, outstanding examination and treatment 
records pertaining to the right eye should be obtained. 

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to identify:
*  Any treatment providers who provided 
treatment for right eye problems since 
1964, to include Fort Smith Eye Care and 
Dr. Evans.  Obtain the records of any such 
treatment for which he provides sufficient 
identification and authorization.

2.  Schedule the veteran for an 
appropriate VA examination to ascertain 
the residuals of an in-service injury that 
resulted in a laceration to the right 
eyelid, in December 1963.  The entire 
claims folder and a copy of this REMAND 
must be made available to the physician.  
Based on examination findings, service 
medical records pertaining to the accident 
in December 1963, and the veteran's 
history and complaints of symptoms, 
identify any and all residuals of this 
injury involving the eye area, including 
pain, tenderness, scar, whether vision is 
at all obscured, and whether sinuses were 
affected.  Any indicated tests should be 
conducted.  The examiner's opinion should 
be based on sound medical principles and 
clinical findings.  The complete rationale 
for all opinions expressed should be 
provided.

In would be helpful if the physician would 
use the following language in his or her 
opinion, as may be appropriate:  "more 
likely than not" (meaning likelihood 
greater than 50%), "at least as likely as 
not" (meaning likelihood of at least 
50%), or "less likely than not" or 
"unlikely" (meaning that there is less 
than 50% likelihood).

3.  Thereafter, readjudicate the veteran's 
claim for service connection for residuals 
of a right eye injury.  If the decision is 
less than a full grant of the benefit 
sought, furnish the veteran and his 
representative with a supplemental 
statement of the case, and provide them an 
opportunity to respond, before the case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


